Blandford, Justice.
This was an action brought in a justice’s court by tbe defendant in error against tbe railroad company to recover damages for tbe killing of a cow. Upon tbe trial of tbe case in tbe court below, tbe plaintiff showed that her cow bad been killed and was found near tbe track of tbe railroad company. Tbe railroad company showed by its witnesses — who were uncontradicted — that they saw tbe cow a little distance off from tbe track, when tbe train was running down grade and very rapidly; that tbe cow turned and came upon tbe track, and that everything was done that they could do to prevent the injury, but that it was impossible to stop tbe train in time to prevent it.
Judgment was rendered in the justice’s court against tbe railroad company; and thereupon tbe railroad company filed its petition for certiorari to tbe superior court, setting up tbe facts above stated. Tbe judge of the superior court dismissed tbe certiorari, and tbe railroad company excepted.
We think, under tbe facts of this case, tbe court below should have sustained tbe certiorari, and we now so order and direct. Judgment reversed.